United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
J.B., Appellant
and
U.S. ARMY CORPS OF ENGINEERS, OLD
HICKORY POWER PLANT, Hendersonville, TN,
Employer
____________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 07-2066
Issued: February 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from the July 23, 2007 decision of an
Office of Workers’ Compensation Programs’ hearing representative affirming the April 4, 2007
schedule award for 90 percent loss of hearing in his left ear. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 90 percent monaural hearing loss in his
left ear and no ratable hearing loss to his right ear.
FACTUAL HISTORY
On October 18, 2005 appellant, then a 60-year-old retired power plant mechanic, filed an
occupational disease claim, Form CA-2, alleging that his left ear hearing loss was caused by his
exposure to noisy machinery from 1970 to August 2, 2004. He submitted several years of
audiograms. Appellant stated that on August 15, 2003 he made a claim with the Department of

Veterans Affairs (DVA) for his hearing loss and was awarded $110.00 per month for a 10
percent military-related impairment.
On January 27, 2006 the Office referred appellant for a second opinion examination with
Dr. James Fordice, a Board-certified otolaryngologist, who found that appellant’s hearing loss
was in excess of what would be predicted by presbycusis but that not all of it was caused by his
federal employment. He stated that appellant’s employment exposure was sufficient to cause the
hearing loss found in the right ear and an equivalent amount in his left ear. Dr. Fordice opined,
however, that appellant’s profound left ear loss could not have been caused by his federal
employment. He diagnosed bilateral sensorineural hearing loss. The audiometric test results for
500, 1,000, 2,000 and 3,000 cycles per second (cps) showed hearing losses of 10, 20, 15 and 20
decibels, respectively, for the right ear and losses of 40, 115, 115 and 115 decibels, respectively,
for the left ear.
On February 27, 2006 an Office medical adviser noted that, based on Dr. Fordice’s
findings, appellant had no ratable hearing loss in his right ear and 100 percent hearing loss in his
left ear. However, the medical adviser found that appellant was not entitled to a schedule award
since the portion of his bilateral hearing loss attributable to his federal employment, based on the
right ear loss, was unratable.
By decision dated March 1, 2006, the Office accepted appellant’s claim for noise-induced
bilateral hearing loss. In a separate decision on the same date, the Office notified him that he
was not entitled to a schedule award because his employment-related hearing loss was not severe
enough to be ratable. On March 7, 2006 appellant requested an oral hearing.
By decision dated December 18, 2006, the Office hearing representative found that the
case was not in posture and set aside the March 1, 2006 decision. He found that the record
established that appellant was entitled to a schedule award for 100 percent hearing loss in the left
ear. The Office hearing representative noted that the Office was required to pay a schedule
award for the entire left ear hearing loss if any portion of the loss was work related. He also
noted that appellant had already received some benefits from the DVA related to his left ear
hearing loss. The Office hearing representative stated that, on remand, the Office should
determine whether appellant was receiving dual benefits from the DVA and the Office.
On January 19, 2007 the Office notified appellant that he would have to make an
irrevocable election between schedule award benefits from the Office and disability payments
from the DVA, as both were connected to the left ear hearing loss he experienced during his
federal civilian employment. The Office stated that appellant would be entitled to a schedule
award of 52 weeks of compensation if he elected to receive benefits from the Office, but that he
would have to repay the benefits already paid by the DVA.
On February 6, 2007 appellant elected to accept benefits from the Office. On
February 17, 2007 at the request of the Office he completed a claim for compensation requesting
a schedule award.
On March 20, 2007 the Office submitted appellant’s medical records to Dr. Agustus
Anderson, an Office medical adviser, for an opinion on appellant’s entitlement to a schedule

2

award. Dr. Anderson noted that the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed., 2001), page 247, indicated that, if hearing loss is greater than
100 decibels at any level, it should be listed as 100 when making calculations related to hearing
loss. Using the method prescribed by the A.M.A., Guides, he found that appellant had no ratable
hearing loss in his right hear and 90 percent hearing loss in his left ear.
By decision dated April 4, 2007, the Office granted a schedule award for 46.8 weeks of
compensation based on 90 percent left ear hearing loss and 0 percent right ear hearing loss. It
found that Dr. Anderson’s opinion carried the weight of the medical evidence because, unlike the
first Office medical adviser, he took into account appellant’s preexisting hearing loss and
properly utilized the A.M.A., Guides.
On April 15, 2007 appellant requested a review of the written record. He stated that he
relied on the Office’s erroneous statement that he was entitled to 52 weeks of compensation
when he made his irrevocable election. Appellant also stated that the Office’s physicians had not
adequately addressed his tinnitus.
By decision dated July 23, 2007, an Office hearing representative affirmed the April 4,
2007 decision. He found that Dr. Anderson, the Office medical adviser, had properly applied the
A.M.A., Guides to find that appellant had 90 percent hearing impairment in his left ear. The
Office hearing representative also found that the Office had properly calculated appellant’s
schedule award amount.1
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body.2 However, the Act does not specify the manner in which the percentage of loss is to be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then, the fence of 25 decibels is deducted because,
1

The Office did not make any final decision on the arguments appellant raised in his request for review of the
record. Therefore, the Board has no jurisdiction to address either of them.
2

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.404.

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 226-51 (5th ed. 2001).

5

Id.

3

as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.8 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.9
ANALYSIS
The Office referred appellant to Dr. Fordice, a Board-certified otolaryngologist, for a
second opinion on the cause of his hearing loss. After receiving Dr. Fordice’s report, which
found that portions of appellant’s hearing loss were employment related, the Office referred
appellant’s record to an Office medical adviser for an opinion and application of the Office’s
protocols for computing the percentage of hearing loss. The Office medical adviser improperly
applied the A.M.A., Guides to find that appellant had 100 percent hearing loss in his left ear. He
also opined that appellant should not receive a schedule award because the portion of his hearing
loss related to his federal employment was not ratable. Based on this opinion, the Office found
that appellant was not entitled to a schedule award. The Office hearing representative reversed
the Office’s decision and remanded the case to determine whether a schedule award should be
issued.
Following the remand of appellant’s case by the Office hearing representative, the Office
properly referred the medical record to Dr. Anderson, a second Office medical adviser. He
reviewed Dr. Fordice’s report and properly utilized the A.M.A., Guides to determine appellant’s
compensable hearing loss. Dr. Anderson added the right ear decibel losses recorded at 500,
1,000, 2,000 and 3,000 cps, which were 10, 20, 15 and 20 decibels, respectively, for a total of 65
decibels. When divided by four, the result is an average hearing loss of 16.25 decibels. The
average loss was then reduced by the “fence” of 25 decibels to equal zero, which, when
multiplied by the established factor of 1.5 results in a zero percent monaural hearing loss for the
right ear. Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed levels of 40, 115, 115 and 115 decibels, respectively, Dr. Anderson correctly noted that
the A.M.A., Guides, page 427, states that all results above 100 should be recorded as 100 when
utilizing the monaural hearing loss formula. Therefore, he correctly found a total loss of 340
decibels. When divided by 4, the result is an average hearing loss of 85 decibels. The average
loss was reduced by the “fence” of 25 decibels to equal 60, which when multiplied by the
established factor of 1.5 results in a 90 percent monaural loss for the left ear. The evidence of
record establishes that appellant has no ratable hearing loss in the right ear and a 90 percent loss

6

Id.

7

Id.

8

Id.

9

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 011570 (issued August 13, 2002).

4

in the left ear. The Board finds that the Office properly determined appellant’s entitlement to a
schedule award.10
As appellant submitted no additional medical evidence to establish that he has a hearing
loss of greater than 90 percent in his left ear, the Board finds that he has not met his burden of
proof for an increased schedule award.
CONCLUSION
The Board finds that appellant has a 90 percent hearing loss in his left ear and a
nonratable hearing loss to his right ear.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 23 and April 4, 2007 are affirmed.
Issued: February 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

The Office issued an award for 46.8 weeks of compensation based on the 90 percent monaural loss. For a total
loss of the hearing, the Act provides a maximum of 52 weeks of compensation. See 5 U.S.C. § 8107(c)(A).
Appellant received the appropriate amount of 46.8 weeks of compensation, or 90 percent of 52 weeks.

5

